928 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Horton Leon OSBORNE, Defendant,American Bankers Insurance Company of Florida, by its agentDon D. Morrell, Appellant.
No. 90-6580.
United States Court of Appeals, Sixth Circuit.
March 20, 1991.

E.D.Tenn., No. 89-00029;  Hull, C.J.
E.D.Tenn.
REMANDED.


1
Before KRUPANSKY and BOGGS, Circuit Judges, and WOODS, District Judge.*

ORDER

2
American Bankers Insurance Company of Florida, surety for defendant Osborne, appeals the order of the district court denying its motion for a remission of the judgment on forfeiture of its appearance bond.  The motion for remission was denied on the ground that defendant Osborne had not been surrendered into custody of the United States of America and there was no showing that a remission was warranted in the interest of justice.  See Fed.R.Crim.P. 46(e)(4).


3
American Bankers Insurance Company of Florida and the United States of America jointly petition to remand this action to the district court.  The parties assert that subsequent to the filing of the notice of appeal, defendant Osborne was apprehended with the assistance of American Bankers Insurance Company of Florida and is in the custody of the United States of America.  It is appropriate for the district court to consider the matter of the forfeiture of the appearance bond in light of this new development.


4
It therefore is ORDERED that this action be remanded to the district court.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation